DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 18 January 2022. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In the response filed 18 January 2022, Applicant argues Iwano’109 in view of Gharib’912 fail to disclose “wherein the urging member is disposed closer to the inflation region than the movement portion” as required by amended claim 1. This limitation was previously recited in dependent claim 4. 
Applicant argues that because Gharib’912 teaches the urging member 48 in Figure 7 is closer to the inflation region of balloon 12 than the movement portion 44, Iwano’109 in view of Gharib’912 cannot render claim 1 obvious. 
This is not persuasive. Iwano’109 is the primary reference and clearly shows the urging member 79 is closer to the inflation region 13 than the movement portion 71 in 
Nothing in the rejection suggests changing the position of Iwano’109’s urging member or movement portion. Further, Gharib’912 shows it is obvious to have the urging member closer to the inflation region than the movement portion in Figure 6. In light of the teachings by Gharib’912 in Figures 6 and 7, it would be obvious to have either the urging member or the movement portion closer to the inflation region. However, these teachings are not relied upon because Iwano’109 already shows urging member 79 is closer to the inflation region 13 than the movement portion 71 in Figure 7. 
For these reasons, the rejections are updated to address the modified claim language, but otherwise maintained. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over IWANO (WO 2012/029109) in view of GHARIB et al. (US Patent Application 2014/0171912). 
Claim 1: IWANO teaches a balloon catheter (10a) comprising (Figures 1-7b): 
a catheter shaft (11) extending from a proximal end to a distal end (Figure 2a); 
a balloon (13) connected to the catheter shaft (11) and including an inflation region (22, 23, 24) that can be inflated (Figure 7b); 
a linear member (31) including a distal end portion positioned (Figure 7a) further toward the distal end side than the inflation region (22, 23, 24), and a proximal end portion positioned (Figure 7a) further toward the proximal end side than the inflation region, at least one of the distal end portion and the proximal end portion (proximal end portion is movable, Figures 7a and 7b) being movable along an extending direction (Figures 7a and 7b) of the catheter shaft (11); and 
an urging member (79) configured to be capable of urging a movement portion (71), which is one of the distal end portion and the proximal end portion (movement portion is at the proximal end portion, Figure 7a) and which is movable in the extending direction, in a direction away from the inflation region of the balloon (Figures 7a and 7b). 
IWANO does not explicitly teach that the urging member (79) is partially bonded to the catheter shaft (11). 
GHARIB’912 teaches a balloon catheter including a catheter shaft (16) and a balloon (12). 
GHARIB’912’s balloon catheter includes a member (20) including a proximal end portion (towards 44 in Figure 7a) and a distal end portion (towards 42 in Figure 7a). 
The proximal end portion is positioned closer to the proximal end than the inflatable portion of the balloon (12) (Figure 7a shows the proximal end portion of member 20 is connected to element 44). The distal end portion of the member is positioned distally of inflatable portion of the balloon (at 42; see Figure 7a)

GHARIB’912 explicitly states the urging member (38) is partially bonded to the catheter shaft (paragraph [0037] states the urging member can be fixed to the catheter shaft with the aid of fixed ring 32’ which is configured like fixed ring 32 and paragraph [0036] states the fixed ring 32 can be in the form of a crimped ring, heat shrink plastic or adhesive). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by IWANO such that the urging member (IWANO’s element 79) is partially bonded to the catheter shaft, as taught by GHARIB’912 because this will ensure the urging member does not move relative to the catheter in an undesired manner. 
Claim 2: IWANO teaches the balloon catheter (10a) according to claim 1, wherein the movement portion (71) is the proximal end portion (Figure 7a).
Claim 3: IWANO teaches the balloon catheter (10a) according to claim 2, wherein the linear member (31) is bonded to the catheter shaft (45, part of catheter shaft 16 which is part of shaft 15) or the balloon (13) at the distal end portion (Figure 7a).
Claim 4: IWANO teaches the balloon catheter (10a) according to claim 1, wherein the urging member (79) is disposed further toward the inflation region side (22, 23, 24) of the balloon (13) than the movement portion (71, Figures 7a-7b).

Claim 7: IWANO teaches wherein the end portion of the wire of the coil spring (79) has a rounded shape (spring coils around the catheter shaft 15, Figures 7a-7b) 
Claim 9: GHARIB’912 teaches a part of the urging member (38) is bonded to the catheter shaft (16) using an adhesive (paragraph [0037] discloses the urging member 38 is fixed to the catheter shaft with the aid of a second fixed ring 32’ optionally configured like fixed ring 32. Paragraph [0036] discloses the fixed ring 32 may be in the form of an adhesive applied in a circumferential manner). 
Claim 10: GHARIB’912 teaches a part of the urging member (38) is bonded directly to the catheter shaft (16): paragraph [0037] discloses the urging member 38 is fixed to the catheter shaft with the aid of a second fixed ring 32’ optionally configured like fixed ring 32. Paragraph [0036] discloses the fixed ring 32 may be in the form of a crimped ring, a heat shrink plastic or an adhesive applied in a circumferential manner. Providing the fixed ring 32 in these forms to affix the urging member 38 to the catheter shaft 16 would result in the urging member 38 being directly bonded to the catheter shaft 16. 
Claim 11: GHARIB’912 teaches a distal end (36 or 46) or the urging member (38 or 48) is in contact with a proximal end of the balloon (12) (Figures 6, 7). It would be obvious to extend the distal end (81) of the urging member (79) of IWANO such that it’s longer and in contact with the proximal end of the balloon, as shown by GHARIB’912, because this would not change the function of IWANO. The distal end (81) of the urging 
Claims 12, 13: Iwano’109 in view of Gharib’912 show that it would be obvious Iwano’109’s urging member 79 is partially bonded to the shaft 15 – see the rejection to claim 1 above. 
In the device of Iwano’109, the distal portion of the urging member 79 does not move: the end of the urging member 79 in contact with stopping element 81 does not move when the balloon 13 moves between the uninflated and inflated positions. The end of the urging member 79 in contact with the movement portion 71 does move when the balloon moves between in the uninflated and inflated positions. See Figures 7a and 7b. 
In light of this, it would be obvious - based on the teachings from Gharib’912 that the urging member is partially bonded to the shaft – that the portion of Iwano’109’s urging member 79 bonded to the shaft is the portion near stopper 81 because the opposite end of the urging member 79 needs to move with movement portion 71 into order to function for its intended purpose. The portion of the urging member 79 near the stopper 81 is the portion of the urging member 79 closest to the inflation region of the balloon 13 (see Figures 7a, 7b). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over IWANO in view of GHARIB’912, as applied to claim 5, further in view of SUBRAMANIAM (US Patent Application 2012/0143130). 
IWANO teaches the limitations of claim 6 but does not teach an end portion of the coil spring is bonded to a portion of the wire other than the end. 
It is old and well known to arrange the ends of a coil so they are atraumatic. For example, SUBRAMANIAM’130 teaches a balloon catheter (10) having a balloon (21, 23) in which an urging member (52) in the form of a coil spring is disposed around the catheter (Figure 2). SUBRAMANIAM’130 shows the coil spring has an end (54) that is bonded to a portion of the wire other than the end portion of the wire (see the arrow in the annotated copy of Figure 2 below). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by IWANO such that the urging member (coil 79) is bonded to a portion of the wire other than the end, as taught by SUBRAMANIAM’130, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
    PNG
    media_image1.png
    383
    870
    media_image1.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over IWANO in view of GHARIB’912, as applied to claim 5, and further in view of GOLDBERG (US Patent 4,351,341).
IWANO, as modified, teaches the limitations of claim 8 but fails to teach a covering member configured to cover the coil spring from outside. 
GOLDBERG teaches (Figures 4-5) the balloon catheter (10) with a covering member (42) configured to cover the coil spring (32) from outside (Col 3 lines 48-64). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified IWANO’s coil spring (79) to incorporate the coil cover (42) of GOLDBERG in order to cover the coil spring (79; IWANO) to help give support structure and keep the coil spring (79; IWANO) maintained (Col 8 lines 22-33; GOLDBERG). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        27 January 20222

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771